DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 11/7/2022 is acknowledged. Claims 1, 4-5 and 13 are amended. Currently claims 1-2 and 4-13 are pending in the application.
Previous 112 rejections are withdrawn in view of the above amendment.
Previous prior art rejection is modified to address the above amendment.
Claims 1-2 and 4-13 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 4 depends on claim 1 and recites “each transparent substrate has a haze ratio that is greater than or equal to 0.1% and less than or equal to 16.0%” in lines 2-3, while claim 1 is amended to recite “a laminate body including a plurality of transparent substrates” in line 9. Applicant does not have support for each transparent substrate of the laminate body to have a haze ratio that is greater than or equal to 0.1% and less than or equal to 16.0%. Applicant discloses “[n]ote that as the transparent substrate 70, a plurality of transparent substrates that are laminated may be used in order to increase strength” in paragraph [0090], and [t]he transparent substrate 70 preferably has a haze ratio between 0.1% and 16.0%” in paragraph [0093]. That is Applicant discloses the laminate body has the haze ratio as claimed, not each transparent substrate of the laminate body as claimed.
As amended, claim 5 depends on claim 1 and recites “each transparent substrate is formed of one or more from among glass, an acrylic resin, a polycarbonate resin, and a vinylidene chloride resin” in lines 2-3. Applicant does not have support for each transparent substrate of the laminate body to have a haze ratio that is greater than or equal to 0.1% and less than or equal to 16.0%. Applicant discloses “[n]ote that as the transparent substrate 70, a plurality of transparent substrates that are laminated may be used in order to increase strength” in paragraph [0090] and “the material of the transparent substrate 70 preferably includes one or more materials from among glass, an acrylic resin, a polycarbonate resin, and a vinylidene chloride resin” in paragraph [0096]. That is, Applicant discloses the laminate body (70) includes the material as claimed, not each transparent substrate of the laminate body (70) as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the member" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being patentable over Ono (US 2013/0008486) in view of Yang (US 2012/0285514).
Regarding claim 1, Ono discloses an optoelectronic module (or photoelectric conversion element module shown in figs. 7A-B) comprising:
a substrate (see first base material 11, figs. 7A-B);
at least one optoelectronic element (see photoelectric conversion element 1, figs. 7A-B) provided on a predetermined surface (S1) of the substrate (11); 
a sealant (13, figs. 7A-B) and shielding material (14, figs. 7A-B) disposed farther outward than the optoelectronic element (1) and on the predetermined surface (S1) of the substrate (11); and
a laminated body (12/17 in fig. 7A or 12/18 in fig. 7B) including a plurality of laminated transparent substrates (12 and 17 in fig. 7A or 12 and 18 in Fig. B);
wherein 
the sealant (13) and the shielding material (14) have a height greater than a thickness of the optoelectronic element (1, see figs. 7A-B),
the sealant (13) and the shielding material (14) are disposed to allow for a gap (see hollow layer 6, figs. 7A-B) between the laminated body (12/17 or 12/18) and the optoelectronic element (11, see figs. 7A-B), 
the sealant (13) and the shielding material (14) are provided in contact with the laminated body (12/17 or 12/18, see figs. 7A-B), and 
the optoelectronic element (or photoelectric conversion element 1) is interposed between the substrate (11) and the laminated body (12/17 or 12/18, see figs. 7A-B),
the at least one optoelectronic element (1, fig. 2A) includes a first element substrate (or base 26, figs. 2A-B or 4A-C, [0041]) disposed over the substrate (1, see figs. 1B, 3C, 5B, 6-7 and 10-11), a second element substrate (or transparent base 21, figs. 2A-B or 4A-C, [0041]) disposed above the first element substrate (26, see figs. 2A-B and 4A-C), and a power generator (or power generating element section 22-25, [0041]) including a first electrode (25, figs. 2A-B and 4A-C, [0041-0043]), a second electrode (22, figs. 2A-2B and 4A-C) disposed above the first electrode (25, see figs. 2A-B and 4A-C), wherein the power generator (or the power generating element section 22-25)  disposed between the first element substrate (26) and the second element substrate (21, see figs. 2A-B and 4A-C).
Ono shows the sealant (13) and the shielding material (14) functioning as a spacer between the substrate (11) and the laminated body (12/17 or 12/18), e.g. a device for spacing apart the substrate and the laminated body (see fig. 1B). Ono also teaches incorporating spacer in the shielding material ([0039]).
Ono discloses sealing members, e.g. the sealant (13) and the shielding material (14), are surrounding the edge of the optoelectronic module (see figs. 1B and 5A). The reference does not teach using a plurality of spacers spaced apart from one another.
Yang teaches sealing members (230, figs. 10-11) surrounding the edge of an optoelectronic module (figs. 10-11) and comprising a sealant (235, fig. 10) and a plurality of sealing frits (231) spacing apart from one another on a substrate (210, see figs. 10-11, [0093-0098]), wherein the sealing frit 231 functions as a spacer supporting a space between substrates (210) and (220) to maintain a predetermined height ([0097]). As such, the plurality of sealing frits (231) correspond to the instant plurality of spacers.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the optoelectronic module of Ono by using the sealing members (230) including a sealant (235) and a plurality of spacers (231) spacing apart from one another taught by Yang in place of the sealing members (13/14), because Ono suggests the sealing members including sealant (13) and shielding material (14) incorporating spacer and Yang teaches the sealing members (230) including a sealant (235) and a plurality of spacers (231) would provide an optoelectronic module (or a photoelectric conversion module) having improved sealing characteristics (see [0008]). 
Regarding claim 2, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Yang discloses the plurality of spacers are disposed to surround an outer periphery of the optoelectronic elements (see figs. 10-11).
Regarding claim 6, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the at least one optoelectronic element is a plurality of optoelectronic elements (see figs. 1, 3C, 5-7 and 10-11), the plurality of optoelectronic elements (1) being disposed on the substrate (11, see figs. 1, 3C, 5-7 and 10-11).
Regarding claim 7, modified Ono discloses an optoelectronic module as in claim 6 above, wherein Ono discloses the plurality of optoelectronic elements (1) are electrically connected in parallel ([0025]).
Regarding claim 8, modified Ono discloses an optoelectronic module as in claim 6 above, wherein Ono discloses the plurality of optoelectronic elements (1) are electrically connected in series ([0025]).
Regarding claim 10, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Ono discloses the optoelectronic element (1) includes a power generator (fig. that includes:
a first electrode (see transparent electrode 22, figs. 2A-B and 4A-C, [0041-0043]); 
a porous electron transporting layer (see porous semiconductor layer 23, figs. 2A-B and 4A-C, [0041-0043], [0048-0053] and [0069]) including an electron transporting material (23a) that absorbs dye (23b, see [0048-0053]; 
a hole transporting layer (see electrolyte layer 24, figs. 2A-B and 4A-C, [0041-0043], [0058-0059]); and 
a second electrode (see opposed electrode 25, figs. 2A-B and 4A-C, [0041]).
Regarding claim 11, modified Ono discloses an optoelectronic module as in claim 10 above, wherein Ono discloses a solid material ([0058-0059]) is used in the hole transporting layer (or electrolyte 24, see [0058-0059]).
Regarding claim 12, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Yang discloses the plurality of spacers (231) include a plurality of first spacers spacing apart from each other and being disposed apart from a first side of the optoelectronic element, and a plurality of second spacers spacing apart from each other and being disposed apart from a second side of the optoelectronic element opposite the first side (see figs. 10-11).
Regarding claim 13, modified Ono discloses an optoelectronic module as in claim 1 above, wherein Yang discloses the optoelectronic element (S) has a first side surface that faces a first spacer among the plurality of spacers (231), and a second side surface that faces a second spacer among the plurality of spacers (231, see fig. 10). 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ono (US 2013/0008486) as applied to claim 1 above, and further in view of Schiavoni et al. (US 2011/0281078)
Regarding claims 4-5, modified Ono discloses an optoelectronic module as in claim 3 above, wherein Ono discloses the transparent substrate (12) is formed of glass (see [0029]), and the other transparent substrate (or functional layer 18, fig. 7B) having a pattern (see fig. 7B) and adapted to provide reduced reflectance of the incident light L and/or improved transmittance (see [0103]). 
Ono does not explicitly disclose the other transparent substrate (18) of the laminated body (12/18 in fig. 7B) formed of one or more from among glass, an acrylic resin, a polycarbonate resin, and a vinylidene chloride resin such that each transparent substrate has a haze ratio that is greater than or equal to 0.1% and less than or equal to 16.0%.
Schiavoni et al. discloses a transparent glass substrate (1, fig. 1) having the pattern (see fig. 1) for reduce the average absolute intensity of the reflection on the substrate (see fig. 1, [0036-0037]) to optimized transmission properties thus enabling improvement of the efficiency, while having a manufacturing process that is simple and is capable of being easily industrialized (see [0005]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the transparent glass substrate (1) taught by Schiavoni et al. as the other transparent substrate (18) in the module of Ono, because Ono explicitly suggests using a transparent substrate having a pattern to provide reduced reflectance of the incident light and improve transmittance ([0103] of Ono) and Schiavoni et al. discloses such transparent glass substrate would provide optimized transmission properties thus enabling improvement of the efficiency while having a manufacturing process that tis simple and is capable of being easily industrialized (see [0005] of Schiavoni  et al.). In such modification, each transparent substrate is formed of glass, which has a haze ratio that is greater than or equal to 0.1% and less than or equal to 16.0%, particularly in view of Applicant’s disclosure (see [0093-0096]) or as evidenced by evidentiary reference to Nagashima et al. (US 2004/0180218, Nagashima et al. discloses a glass sheet having a haze ratio of 12% is a preferable value for photoelectric conversion devices ([0072], and 12% is right within the claimed range of between 0.1% and 16.0%).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ono (US 2013/0008486) as applied to claim 1 above, and further in view of Plummer et al. (US 2018/0337630).
Regarding claim 9, modified Ono discloses an optoelectronic module as in claim 1 above, wherein the spacer of Ono is a sealant (see figs. 1A and 5A) and Ono teaches using reflective material (or metallic) in the spacer (or [0039]).
Ono does not explicitly teach the spacer is white.
Plummer et al. teaches incorporating a white pigment with a sealant to increase the amount of light rays directed at the photovoltaic cell structure (see [0109]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the optoelectronic module of modified Ono by incorporating a white pigment to the spacer (13-14, or sealant) as taught by Plummer et al. such that the spacer is white, because Plummer teaches forming a reflective surface by incorporating white pigment in the spacer (or sealant) would increase the amount of light rays directed at the optoelectronic element (or the photovoltaic cell structure), and Ono suggests forming a reflective surface by using reflective material in the spacer ([0039]). 

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 
Applicant argues fig. 1B of Ono does not disclose a laminated body including a plurality of laminated transparent substrates. The examiner replies that Ono discloses a laminated (or layered) body including a plurality of laminated (layered) transparent substrates (12/17 or 12/18 in figs. 7A-B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726